Citation Nr: 9909165	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1967.

This appeal arose from a June 1991 rating decision of the San 
Francisco, California, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a permanent 
and total disability evaluation for pension purposes.  In 
September 1992, the veteran testified at a personal hearing; 
in May 1993, the hearing officer issued a decision which 
continued the denial, and which was promulgated by a rating 
action issued that same month.  In March 1995, this case was 
remanded for additional development, following which a rating 
action was issued in August 1997 by the Phoenix, Arizona RO, 
which confirmed the denial of the benefit sought.  In 
February 1998, the Board of Veterans' Appeals (Board) issued 
a decision which denied an unrelated claim and which remanded 
the pension claim for further development.  In September 
1998, following compliance with the remand, a decision was 
made which found that the veteran was entitled to pension 
benefits.

The RO considered the question of whether the effective date 
assigned to the award of pension benefits was correct for the 
first time in the September 1998 supplemental statement of 
the case.  Since the September 1998 decision that the veteran 
was entitled to a permanent and total disability evaluation 
for pension purposes was a complete grant of the benefit 
sought on appeal, the question of the effective date assigned 
to that award is a separate issue which requires its own 
notice of disagreement to be placed in appellate status for 
the first time.  Holland v. Gober, 10 Vet. App. 433 (1997); 
see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
rev'g 8 Vet. App. 228 (1995).  Because there is no such 
notice of disagreement in the claims folder, this issue is 
not before the Board for appellate consideration at this 
time.


FINDING OF FACT

The veteran has been awarded a permanent and total disability 
evaluation for pension purposes.


CONCLUSION OF LAW

There is no issue in controversy before the Board.  
38 U.S.C.A. §§ 5107(a), 7105(d)(5) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the instant case, this veteran had perfected an appeal 
which requested entitlement to a permanent and total 
disability evaluation for pension purposes.  In February 
1998, this issue had been remanded for further development.  
Specifically, the RO was instructed to conduct a VA 
examination of the veteran in order to ascertain entitlement 
to the requested benefit.  The examination was conducted in 
March and May 1998.  In September 1998, the veteran was 
informed via a supplemental statement of the case that he had 
been found to be entitled to pension benefits.  On September 
29, 1998 he was requested to provide information concerning 
his income so that it could be determined whether he was 
entitled to pension benefit payments.  After receiving this 
information in October 1998, the RO determined that he was 
entitled to pension payments and he was sent his award letter 
in December 1998.

According to 38 U.S.C.A. § 7105(d)(5) (West 1991), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  In this 
case, there is no error of fact or law to be alleged since 
the veteran was awarded a permanent and total disability 
evaluation for pension purposes, a complete grant of the 
benefit sought on appeal.  Therefore, there is no issue in 
controversy before the Board at this time.  As a consequence, 
the instant claim is dismissed pursuant to 38 U.S.C.A. 
§ 7105(d)(5).



ORDER

The appeal is dismissed.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


